Name: 2000/444/EC: Commission Decision of 5 July 2000 amending Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries (notified under document number C(2000) 1803) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade;  health;  agricultural activity;  means of agricultural production
 Date Published: 2000-07-18

 Avis juridique important|32000D04442000/444/EC: Commission Decision of 5 July 2000 amending Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries (notified under document number C(2000) 1803) (Text with EEA relevance) Official Journal L 179 , 18/07/2000 P. 0015 - 0022Commission Decisionof 5 July 2000amending Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries(notified under document number C(2000) 1803)(Text with EEA relevance)(2000/444/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subjected to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(1), as last amended by Commission Decision 95/176/EC(2), and in particular Articles 17(3)(b) thereof,Whereas:(1) Commission Decision 2000/284/EC(3) established the list of approved semen collection centres for imports of equine semen from third countries.(2) The competent authorities of Argentina, Canada and the United States of America officially informed the Commission of the approval in accordance with the provisions of Directive 92/65/EEC of respectively one, six and 10 additional equine semen collection centres. In addition the Canadian authorities corrected certain details of the three collection centres included in the Annex to Decision 2000/284/EC.(3) It is appropriate to amend the list in the light of new information received from the third countries concerned, and to highlight the amendments in the Annex for clarity.(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/284/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 5 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 14.9.1992, p. 54.(2) OJ L 117, 24.5.1995, p. 23.(3) OJ L 94, 14.4.2000, p. 35.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>